Title: To George Washington from William Stephens Smith, 27 February 1783
From: Smith, William Stephens
To: Washington, George


                        
                            Sir
                            Dobb’s ferry February 27. 1783
                        
                        Inclosed is a copy of a Letter from the Commissary of prisoners in Canada, with a certified copy of the
                            account of Cash paid our officers and others prisoners with the Enemy, address’d to Josa Loring Esqr. and delivered to me
                            by Mr Dunant Deputy Commissary of prisoners, requesting a settlement of the same—As the accounts we have against the Enemy
                            for supplies furnish’d their prisoners are unsettled, and the amount of Cash due very considerable, it appears to me the
                            readiest and most equitable mode for the accounts to be lodged in the hands of the Paymaster in Camp, that he should call
                            upon the Prisoners from Canada, by advertisement in the public papers to pay all debts (except those formed upon private
                            contract) into his hands, and the Enemy credited by him for the amount received.
                        My reason for suggesting this Plan is, that he will have it more particularly in his power, to make such
                            stoppages from time to time in the payment of money to the Officers charged in Account as circumstances in his opinion may
                            justify—If this should not be agreeable to your Excellency and you think it comes more immediately in the line of my
                            duty, I will adopt any plan for the settlement of the accounts which your Excellency may think proper to suggest,
                            observing that the less I have to do with monies belonging to the public the more agreeable. I am Your Excellency’s Most
                            Obedt Servt
                        
                            W. S. Smith Lt Colo. Pr.
                        
                     Enclosure
                                                
                            
                                (Copy)
                                sir
                                Quebec 10 Novr 1782
                            
                            Inclosed you have a General Return of prisoners sent from hence on board the Cartel Ships John &
                                Baker for Exchange, and a copy of the parole signed by the officers; those belonging to New York and New England are
                                to be landed at Boston and the rest are to go to Philadelphia—I also inclose you another List of prisoners sent from
                                Montreal some time ago by the way of Lake Champlain, and who have engaged not to serve again till Exchanged.
                            As We have now sent away almost the whole of the prisoners taken by detachments from this army and by
                                Indian Scouts, I transmit you an abstract of monies paid by me for their use and which Congress ought in Justice to
                                reimburse. The sums advanced the officers was upon their most solemn promises of returning it, but I have never
                                receiv’d as yet any part of it. I am sir Your Most Obedient & Most Humble servt
                            
                                Richard Murray
                                
                            
                            
                                General Accot of Cash paid by Richard Murray Commissary of Prisoners for sundry articles Cloathing
                                    soap Tobacco &ca distributed to prisoners according to the following dates as also of money advanced to
                                    different officers by Order of His Excellency the Commander in Chief, no part of which has ever been
                                    returned—vizt 
                                    
                                

                                        
                                            
                                                When Paid 
                                            
                                            
                                                 To Whom paid and 
                                            
                                            
                                                 for What £ S. D.
                                            
                                            
                                            
                                                £
                                            
                                            
                                                S.
                                            
                                            
                                                D.
                                            
                                            
                                        
                                        
                                            Between 25 June
                                            Pierre Fortier
                                            for Cloathing
                                            
                                            15.
                                            13.
                                            0
                                            
                                        
                                        
                                            1778 & 24 Decr
                                            Andrew Cameron 
                                            for do Soap
                                            
                                            
                                            
                                            
                                            
                                        
                                        
                                            followg
                                            
                                            & Tobacco
                                            
                                            60.
                                            14. 
                                            6
                                            
                                        
                                        
                                            
                                            Hugh Richie 
                                            for Cloathing
                                            
                                            51.
                                            12.
                                            2
                                            
                                        
                                        
                                            
                                            
                                            
                                            
                                            
                                            
                                            
                                            
                                        
                                        
                                            Between 25
                                            ditto
                                            for ditto
                                            
                                            40. 
                                             6.
                                            9
                                            
                                        
                                        
                                            Decr 78 & 24
                                            John McCord 
                                            for ditto
                                            
                                             8.
                                            19.
                                            6
                                            
                                        
                                        
                                            June following
                                            Jerh Tetherby
                                            for ditto and
                                            
                                            
                                            
                                            
                                            
                                        
                                        
                                            
                                            
                                            Tobacco
                                            
                                            7.
                                            10.
                                            9
                                            
                                        
                                        
                                            
                                            Louis Geroux 
                                            for mockasins
                                            
                                            7.
                                            10.
                                             0
                                            
                                        
                                        
                                            
                                            Jos. Winter
                                            for Soap
                                            
                                            3.
                                            17. 
                                            6
                                            
                                        
                                        
                                            
                                            Timothy Divine
                                            for Tobacco
                                            
                                             3. 
                                            0.
                                            0 
                                            
                                        
                                        
                                            
                                            Charles Taunton
                                            for do
                                            
                                            .
                                            16. 
                                            3 
                                            
                                        
                                        
                                            
                                            Eliz. Caret
                                            for cloathing
                                            
                                            2. 
                                            5.
                                            0
                                            
                                        
                                        
                                            
                                            Isaac Roberts
                                            for do
                                            
                                             2. 
                                            3.
                                            0
                                            
                                        
                                        
                                            
                                            
                                            
                                            
                                            
                                            
                                            
                                            
                                        
                                        
                                            Between 25 June
                                            Capt. Lawe 
                                            for do Soap &
                                            
                                            
                                            
                                            
                                            
                                        
                                        
                                            79 & 24 Decr
                                            
                                            Tobacco paid for by him
                                            
                                            163. 
                                             4.
                                            1
                                            
                                        
                                        
                                            followg
                                            Hugh Ritchie 
                                            for Cloathing
                                            
                                            138.
                                            12. 
                                            3
                                            
                                        
                                        
                                            
                                            Shaw and Fraser 
                                            for do
                                            
                                            26. 
                                             6.
                                            6
                                            
                                        
                                        
                                            
                                            Andrew Cameron 
                                            for do
                                            
                                            16. 
                                            7. 
                                            8
                                            
                                        
                                        
                                            
                                            Louis Geroux 
                                            for mockasins
                                            
                                            8. 
                                            6.
                                            8
                                            
                                        
                                        
                                            
                                            Frans Rabitalle 
                                            for cloathing
                                            
                                            7. 
                                            9.
                                             3
                                            
                                        
                                        
                                            
                                            John Heyser
                                            for Soap
                                            
                                            3. 
                                            18.
                                            9
                                            
                                        
                                        
                                            
                                            Capt. Maurer 
                                            for cloathing
                                            
                                            5. 
                                            10.
                                            8
                                            
                                        
                                        
                                            
                                            Edward Leeds 
                                            for ditto
                                            
                                            .
                                            14. 
                                            0
                                            
                                        
                                        
                                            
                                            Fras Vinizat 
                                            for ditto
                                            
                                            .
                                            16. 
                                            1
                                            
                                        
                                        
                                            
                                            John Winter 
                                            for Soap
                                            
                                            3. 
                                            7.
                                            6
                                            
                                        
                                        
                                            
                                            
                                            
                                            
                                            
                                            
                                            
                                            
                                        
                                        
                                            Between 25 decr
                                            Hugh Ritchie 
                                            for cloathing
                                            
                                            160. 
                                            5. 
                                            7
                                            
                                        
                                        
                                            79 & 24 June
                                            Captain Lawe 
                                            for ditto Soap &
                                            
                                            
                                            
                                            
                                            
                                        
                                        
                                            following
                                            
                                            Tobacco paid for by him
                                            
                                            197. 
                                            8.
                                            
                                            
                                        
                                        
                                            
                                            John Lynd 
                                            for Cloathing
                                            
                                            5.
                                            16. 
                                            1
                                            
                                        
                                        
                                            
                                            Aaron Hart 
                                            for ditto
                                            
                                            5.
                                            11. 
                                            8
                                            
                                        
                                        
                                            
                                            Louis Geroux 
                                            for Mockasins
                                            
                                            12. 
                                            10.
                                            0
                                            
                                        
                                        
                                            
                                            Fras Rabitalle 
                                            for Cloathing
                                            
                                            
                                                 1.
                                            
                                            
                                                 19.
                                            
                                            
                                                0 1/2
                                            
                                            
                                        
                                        
                                            
                                            Carrd Forwards
                                            
                                            
                                            902
                                            11
                                            7—
                                            
                                        
                                        
                                            Between 25 decr
                                            Ann Winter 
                                            for Soap
                                            
                                            6. 
                                            13.
                                            9
                                            
                                        
                                        
                                            1779 & 24 June
                                            Thos Elwing 
                                            for cloathing
                                            
                                             4. 
                                            0.
                                            111/2 
                                            
                                        
                                        
                                            following
                                            Sarah Van Arneur 
                                            for ditto
                                            
                                             1. 
                                            4. 
                                            6
                                            
                                        
                                        
                                            
                                            William Forbes 
                                            for ditto
                                            
                                            4. 
                                            17.
                                            6
                                            
                                        
                                        
                                            
                                            Capt. Lawe 
                                            for ditto Soap &
                                            
                                            
                                            
                                            
                                            
                                        
                                        
                                            
                                            
                                            Tobacco paid for by him
                                            
                                            845. 
                                            4.
                                            2
                                            
                                        
                                        
                                            
                                            Hugh Ritchie 
                                            for Cloathing
                                            
                                            246.
                                            11.
                                            10
                                            
                                        
                                        
                                            
                                            Shaw & Fraser 
                                            for ditto
                                            
                                            17. 
                                            11.
                                            8
                                            
                                        
                                        
                                            
                                            Saml Sills 
                                            for ditto
                                            
                                             6. 
                                            5.
                                            1
                                            
                                        
                                        
                                            
                                            
                                            
                                            
                                            
                                            
                                            
                                            
                                        
                                        
                                            Between 25 June
                                            Davison & Lees 
                                            for tobacco
                                            
                                            4. 
                                            0. 
                                            9
                                            
                                        
                                        
                                            80 & 24th decr
                                            John McCullock 
                                            for Cloathing
                                            
                                             4. 
                                            10.
                                            1 1/2
                                            
                                        
                                        
                                            following
                                            Louis Geroux 
                                            for mockasins
                                            
                                             8. 
                                            6. 
                                            8
                                            
                                        
                                        
                                            
                                            Fras Rabitalla 
                                            for cloathing
                                            
                                            3. 
                                            12.
                                            11 1/2
                                            
                                        
                                        
                                            
                                            Ann Winter 
                                            for Soap
                                            
                                            7. 
                                            15. 
                                            7 1/2
                                            
                                        
                                        
                                            
                                            William Bostick 
                                            for mending shoes
                                            
                                            5. 
                                            3.
                                            
                                            
                                        
                                        
                                            
                                            
                                            
                                            
                                            
                                            
                                            
                                            
                                        
                                        
                                            Between 25 decr
                                            Hugh Ritchie 
                                            for clothing
                                            
                                            162.
                                            17. 
                                            11 1/2
                                            
                                        
                                        
                                            80 & 24 June
                                            Saml Sills 
                                            for ditto Soap &
                                            
                                            
                                            
                                            
                                            
                                        
                                        
                                            followg
                                            
                                            Tobacco
                                            
                                            10. 
                                            10.
                                            9
                                            
                                        
                                        
                                            
                                            John McCullock 
                                            for do & do
                                            
                                            4. 
                                            6.
                                            7
                                            
                                        
                                        
                                            
                                            William Jones 
                                            for soap
                                            
                                            6. 
                                            3.
                                            
                                            
                                        
                                        
                                            
                                            Ann Winter 
                                            for do
                                            
                                            3.
                                            15.
                                            
                                            
                                        
                                        
                                            
                                            Capt. Lawe 
                                            for Clothing Soap &
                                            
                                            
                                            
                                            
                                            
                                        
                                        
                                            
                                            
                                            Tobacco p. for by him
                                            
                                            517. 
                                            14.
                                            7 1/2
                                            
                                        
                                        
                                            
                                            
                                            
                                            
                                            
                                            
                                            
                                            
                                        
                                        
                                            Between 25 June
                                            Hugh Ritchie 
                                            for clothing
                                            
                                            74. 
                                            8.
                                            6
                                            
                                        
                                        
                                            81 & 24 Decr
                                            Capt. Lawe 
                                            for ditto Soap &
                                            
                                            
                                            
                                            
                                            
                                        
                                        
                                            following
                                            
                                            Tobacco paid for by him
                                            
                                            487.
                                            16.
                                            10
                                            
                                        
                                        
                                            
                                            John McCullock 
                                            for do & do
                                            
                                            1. 
                                            5. 
                                            7 1/2 
                                            
                                        
                                        
                                            
                                            Saml Sills 
                                            for do & do
                                            
                                             .
                                            14. 
                                            6
                                            
                                        
                                        
                                            
                                            Ann Winter 
                                            for soap
                                            
                                            .
                                            15.
                                            
                                            
                                        
                                        
                                            
                                            Fras Rabitalle 
                                            for clothing
                                            
                                            . 
                                            9.
                                            2 1/2
                                            
                                        
                                        
                                            
                                            William Bostick 
                                            for mending shoes
                                            
                                            .
                                            14.
                                            
                                            
                                        
                                        
                                            
                                            Capt. Lawe 
                                            for Clothing Soap &
                                            
                                            
                                            
                                            
                                            
                                        
                                        
                                            
                                            
                                            Tobacco pd for by him
                                            
                                            138. 
                                            1.
                                            10
                                            
                                        
                                        
                                            
                                            Hugh Ritchie 
                                            for Clothing
                                            
                                            14.
                                            15.
                                            
                                            
                                        
                                        
                                            
                                            Saml Sills 
                                            for ditto Soap & Tobacco
                                            
                                            6. 
                                            8. 
                                            8
                                            
                                        
                                        
                                            
                                            John McDonald 
                                            for clothing
                                            
                                            2.
                                            13.
                                            10
                                            
                                        
                                        
                                            
                                            Ann Winter 
                                            for soap
                                            
                                            
                                                 2.
                                            
                                            
                                                .
                                            
                                            
                                                6
                                            
                                            
                                        
                                        
                                            
                                            
                                            
                                            £
                                            3564. 
                                            1.
                                            1 1/2
                                            
                                        
                                        
                                            
                                            
                                            
                                            
                                            
                                            
                                            
                                            
                                        
                                        
                                            
                                            Cash paid 
                                            for board & lodging
                                            
                                            
                                            
                                            
                                            
                                        
                                        
                                            
                                            
                                            of different officers
                                            
                                            225. 
                                            13.
                                            7 1/2
                                            
                                        
                                        
                                            
                                            "
                                            advanced Col. Bellinger & Major Fry 
                                            
                                            15. 
                                            6.
                                            8
                                            
                                        
                                        
                                            
                                            ditto 
                                            to Lieutenant Maynard
                                            
                                            21.
                                            13. 
                                            4
                                            
                                        
                                        
                                            
                                            do 
                                            to Captain Brownson & Smith Ltt Dunning & Scudder
                                            
                                            195.
                                             2.
                                            9 1/2
                                              
                                        
                                        
                                            
                                            do
                                             to Lts Leech Stevenson & Hammond of Militia
                                            
                                            16.
                                            6. 
                                             1 1/2 
                                            
                                        
                                        
                                            
                                            do
                                            to Doctor De Beure; remains in the province by perm: 
                                            
                                             6.
                                            13.
                                             4
                                            
                                        
                                        
                                            
                                            do
                                            to Captain Wood
                                            
                                            4.
                                            
                                            
                                            
                                        
                                        
                                            
                                            do
                                            to Lt Colo. Stacey Lt Holden & Ensn Garret
                                            
                                            
                                                29.
                                            
                                            
                                                7.
                                            
                                            
                                                2
                                            
                                            
                                        Carrd forward4078
                                        
                                            
                                            Cash advanced
                                            to Capts. Brown & Groves
                                            
                                            8.
                                            0.
                                            0
                                            
                                        
                                        
                                            
                                            Do
                                            to Capt. Rey broke his parole & Escaped
                                            
                                            
                                                 10.
                                            
                                            
                                                 0.
                                            
                                            
                                                 0
                                            
                                            
                                        
                                        
                                            
                                            
                                            Province Curry the Dollar @ 5/ 
                                            £ 
                                            4096.
                                             4.
                                            2
                                            
                                        
                                        
                                        
                                                                    
                                 Commissary’s Office Quebec 1 Novr 1782
                                I do Certify that the foregoing is a true & just Account of Cash paid and advanced by me
                                    for the use of Prisoners according to the above Dates & exclusive of a considerable quantity of Clothing
                                    delivered out of the Quarter Master General’s Store for their use. Signed,
                            
                            
                                Richard Murray
                                Commy of Prisoners
                            
                        
                        
                    